



Exhibit 10.23
        
ASSIGNMENT AND ASSUMPTION OF RIGHTS UNDER
REAL ESTATE sale agreement
For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, THE PHILLIPS EDISON GROUP LLC, an Ohio limited liability company
(“Assignor”), hereby assigns, transfers and sets over to ASHBURN FARM STATION
LLC (“Assignee”), all of Assignor’s right, title, and interest as Purchaser in
and to that certain Real Estate Sale Agreement dated October 20, 2018, as same
may have been or may be amended, including any addendum thereto (“Agreement”)
with Regency Realty Group, Inc. (“Seller”), as Seller, with respect to the land
and improvements thereon known as Ashburn Farm Market Center located in Ashburn,
Virginia, more particularly described in the Agreement, including, but not
limited to, its right, title and interest in and to the Deposit (as defined in
the Agreement).
Dated: January 11, 2019
THE PHILLIPS EDISON GROUP LLC,
An Ohio limited liability company
By: Phillips Edison Grocery Center Operating
         Partnership I L.P., a Delaware limited
         partnership, its sole member
By: Phillips Edison Grocery Center OP GP I LLC,
         A Delaware limited liability company,
         Its General Partner
 
 
 
By: /s/Robert F. Myers___________________
          Robert F. Myers, Senior Vice President
 
 

The undersigned, Assignee, hereby accepts the foregoing assignment and hereby
assumes and agrees to perform all of Assignor’s obligations under the Agreement
and hereby releases, indemnifies and holds Assignor harmless from any loss,
cost, liability or expense which may be suffered by Assignor in connection with
such Agreement, except for any such loss, cost, liability or expense resulting
from the acts of Assignor in connection with the Agreement taken prior to the
date of this Assignment without the applicable authorization or consent of the
undersigned.
Dated: January 11, 2019
ASHBURN FARM STATION LLC,
A Delaware limited liability company


By: Phillips Edison Grocery Center Operating
         Partnership III, L.P., a Delaware limited
         partnership, its sole member
By: Phillips Edison Grocery Center OP GP III
         LLC, a Delaware limited liability company,
         its General Partner


 
By:/s/ Joe Schlosser__________________
     Joe Schlosser, Senior Vice President








